Fourth Court of Appeals
                               San Antonio, Texas
                                       June 5, 2015

                                   No. 04-14-00301-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                            v.

                                    Gerard CORTES,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-05707
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
      The Appellee’s Motion to Extend Time to File Appellee’s Motion for Rehearing and
Motion for En Banc Reconsideration is GRANTED. Time is extended to June 15, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court